Title: To Alexander Hamilton from Rufus King, 1 March 1804
From: King, Rufus
To: Hamilton, Alexander



N Yk Mar 1. 1804
Dr sir

Since my letter of the 24th. I have recd. yrs. of the same date; and after maturely reflecting upon the subject, and consulting one or two of our friends here I am confirmed in the Sentiment that I ought not to consent to be a candidate for the Govr. shd. the federalists think of offering me.
This being my determination, it is right that I shd apprize you of it, in order that our friends may not make an offer which I shd. be obliged to decline.
If you consider to what the office of Govr. has been curtailed, and what in the actual State of Parties must be his condition, if a man of virtue & independence, I can’t but persuade myself that you will see insuperable objections to my consenting to be thus disposed of.
with sentiments of Regard   I am always yr ob & faithl. Ser

R K

